UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1246


ESTHER M. YATES; WILLIAM R. YATES,

                    Plaintiffs - Appellants,

             v.

NATIONSTAR MORTGAGE, LLC; COMMONWEALTH TRUSTEES, LLC;
RUHI FATIMA MIRZA; ROSENBERG & ASSOCIATES, LLC; US BANK
NATIONAL ASSOCIATION; DOES 1 THROUGH 50, being parties to be named
later as and when known,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-01376-AJT-JFA)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Esther M. Yates, William R. Yates, Appellants Pro Se. Jessica Anne Clark, Virginia
Beach, Virginia, Dennis Kyle Deak, TROUTMAN SANDERS, LLP, Raleigh, North
Carolina; Sara Nicholson Tussey, ROSENBERG & ASSOCIATES, LLC, Vienna,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Esther and William Yates (“the Yateses”) appeal the district court’s order granting

Defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss the Yateses’ removed civil

action in which the Yateses asserted a variety of claims stemming from Defendants’

actions related to the Yateses’ mortgage on their home. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Yates v. Nationstar Mortg., LLC, No. 1:17-cv-01376-AJT-JFA (E.D. Va. Jan.

31, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2